Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Occhiuti on 09/08/2021.
The application has been amended as follows:
In the claims:
1.	(currently amended) A computer-implemented method executed on a computing device, the computer-implemented method comprising:
 receiving a verbal command, from a user, on a vehicle infotainment system, wherein the vehicle infotainment system is configured to interface with an external system; 
wherein said verbal command is issued after a trigger phrase or word from the user; 
after having received the verbal command, identifying a preferred system for executing the verbal command that was received from the user; 
 routing the verbal command to the preferred system;
determining a gender of a text-to-speech voice of the external system; and 
setting a gender of a text-to-speech voice of the vehicle infotainment system based upon the gender of the text-to-speech voice of the external system,

2.	(Previously presented) The computer-implemented method of claim 1, wherein the external system includes one or more of: a cellular telephone; a tablet computing device; a portable computing device; and a handheld entertainment device.
3-8.     (canceled)
9.	(currently amended) A manufacture comprising a non-transitory and tangible computer-readable medium having encoded thereon instructions for causing a vehicle infotainment system to carry a computer-implemented method that comprises:
receiving a verbal command, from a user, wherein said vehicle infotainment system is configured to interface with an external system, wherein said verbal command is issued after a trigger phrase or word from the user;
after having received the verbal command, identifying a preferred system for executing the verbal command that was received from the user: 
 routing the verbal command to the preferred system; 
determining a gender of a text-to-speech voice of the external system, and 
setting a gender of a text-to-speech voice of the vehicle infotainment system based upon the gender of a text-to-speech voice of the external system,
wherein the preferred system is selected from the group consisting of the external system and a subsystem of the vehicle infotainment system.
10. 	(Previously presented) The manufacture of claim 9, wherein the external system includes one or more of: a tablet computing device; and a portable computing device.
11-16.   (canceled)
17. 	(Previously presented) An apparatus comprising a vehicle infotainment system that includes a processor and a memory, said vehicle infotainment system being configured to interface with an external device and to execute the steps of:
receiving a first verbal command from a user following utterance of a trigger phrase or word by said user; 
identifying said external system as a preferred system for executing said first verbal command;
routing said first verbal command to said external system, 
receiving a second verbal command from a user following utterance of a trigger phrase or word by said user;
identifying a subsystem of said infotainment system as a preferred system for executing said second verbal command; 
routing said second verbal command to said subsystem of said infotainment system; 
determining a gender of the text-to-speech voice of the external system; and 
setting a gender of the text-to-speech voice of the vehicle infotainment system based upon the gender of the text-to-speech voice of the external system. 
18. 	(Previously presented) The computing system of claim 17, wherein the external system includes one or more of: a tablet computing device; a portable computing device; and a handheld entertainment device.
19-24. (canceled)
25.	(Previously presented) The method of claim 1, wherein receiving the verbal command includes receiving a speech-signal representation of a command spoken by said user.
26.	(Cancelled) 
27. 	(Canceled) 
28.	(Previously presented) The method of claim 1, wherein identifying the preferred system comprises providing a verbal inquiry to the user and identifying the preferred system based at least in part upon a verbal response received from the user in response to the verbal inquiry.
29.	(Amended) The method of claim 1, wherein identifying the preferred system comprises providing the verbal command to both the vehicle infotainment system and the external system and determining the preferred system based at least in part on an audio response received by a system selected from the group consisting of the vehicle infotainment system and the external system.
30. 	(Amended) The method of claim 1, further comprising providing the verbal command to both the vehicle infotainment system and the external system and identifying the preferred system 
31.	(Previously presented) The method of claim 1, wherein identifying the preferred system comprises identifying the preferred system based at least in part on a system preference associated with the verbal command, wherein different verbal commands have different system preferences. 
32. 	(Previously presented) The method of claim 1, wherein identifying the preferred system comprises identifying the preferred system based at least in part on a learned system preference associated with the verbal command, wherein different verbal commands have different system preferences.
33. 	(Previously presented) The method of claim 1, wherein identifying the preferred system comprises identifying the preferred system based at least in part on an embedded system preference included within the verbal command.
34. 	(Previously presented) The method of claim 1, wherein identifying the preferred system comprises identifying the preferred system based at least in part upon the existence of an active session with the vehicle infotainment system.
35. 	(cancelled) 
36. 	(cancelled) 
37. 	(Previously presented) The method of claim 1, wherein identifying the preferred system comprises identifying the preferred system based at least in part upon the existence of an active session with the external system.
38.	(Previously presented) The method of claim 1, wherein identifying the preferred system comprises identifying the preferred system based at least in part on a user’s verbal response received to a verbal inquiry that has been provided to the user.



Allowable Subject Matter
3.	Claims 1, 2, 9, 10, 17, 18, 25, 28-34, 37, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a selection system, method, and computer readable medium for use within vehicle-based infotainment system, as claimed by independent claims 1, 9, and 17.
Dependent claims 2, 10, 18, 25, 26, 28-34, 37, and 38  are allowed for being dependent and further limiting independent claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659